Title: To James Madison from Louis-Marie Turreau de Garambouville, 9 June 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Baltimore le 9. Juin 1806.

J’ai l’honneur de vous addresser ci:joint une commission, délivrée par M. de Beaujour à M. Lelouys, pour remplir, d’après mon approbation, les fonctions de Commissaire des Relions. Commerciales de france à Baltimore, pendant l’absence de M. Arcambal, titulaire actuel.
Je vous prie, Monsieur, de présenter cette commission à M. Le Président pour en obtenir Son exequatur dans la forme usitée.  Agréez, Monsieur, une nouvelle assurance de ma haute considération.

Turreau

